Citation Nr: 1216359	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure. 

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 

3.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1963 to June 1967. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, inter alia, denied the Veteran's claims of entitlement to service connection for hypertension, erectile dysfunction, prostate cancer, and a skin disability.  

In March 2010, the Veteran presented testimony before the undersigned in a travel board hearing.  A copy of the transcript has been

In December 2010, the Board denied the claim of entitlement to service connection for hypertension and remanded the issues discussed herein for further development, which has been completed.  The case has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  Service personnel records do not show that the Veteran served in or visited the Republic of Vietnam; therefore, exposure to herbicides may not be presumed.

2.  The competent evidence of record does not indicate that a nexus exists between the Veteran's military service and his current erectile dysfunction.
3.  The competent evidence of record does not indicate that a nexus exists between the Veteran's military service and his current prostate cancer.

4.  The competent evidence of record does not indicate that a nexus exists between the Veteran's military service and his current skin disability.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by active military service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  Prostate cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A skin disability was not incurred in or aggravated by active military service and skin cancer may not be presumed to have been incurred therein, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted in the Introduction, the Board remanded this matter in December 2010.  The Board instructed the RO/Appeals Management Center (AMC) to provide the Veteran with an examination for each claim and to readjudicate the claims.  Subsequently, the Veteran was afforded examinations in December 2010 and the claims were then readjudicated in a January 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in March 2008, January 2009, and February 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a January 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 
 
VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  
Furthermore, pursuant to the Board's December 2010 remand, the Veteran was provided a VA examination in December 2010.  Review of the examination report reveal that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Additionally, in March 2010, the Veteran presented testimony before the undersigned in support of his claims.  Thus, the duties to notify presented and assist have been met.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e) (2011), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  While prostate cancer is listed under 38 C.F.R. § 3.309(e) as a disease associated with herbicide exposure, skin cancer and erectile dysfunction are not listed under 38 C.F.R. § 3.309(e) as diseases associated with herbicide exposure. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. (2008), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam," to the effect that a veteran must set foot on Vietnamese soil, was entitled to deference by the courts.

The Veteran essentially contends that he currently has erectile dysfunction, prostate cancer, and a skin disability due to exposure to herbicide agents during service.  Specifically, he asserts that he spent a few hours on land in Vietnam while serving aboard the USS Midway and USS Yorktown.  

The Board observes that the Veteran is competent to report visitation to the Republic of Vietnam.  However, he was unable to provide details of his alleged visitation to Vietnam during his hearing.  He reported one instance of flying on a plane, but was unable to recall where the plane flew.  When asked if his name would have been in any logs, the Veteran indicated that he was not authorized to go on this trip.  Upon review of the evidence of record and after assessing his demeanor at the Board hearing, the Board finds that his assertions are not credible and not supported by contemporaneous service records.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The record includes the Veteran's Form DD 214 and his personnel file, which indicate that the Veteran had three years, six months, and eight days of foreign service from the period of June 1963 to June 1967.  However, the service personnel records are silent as to any missions or stops in Vietnam.  An October 2009 response from the Defense Personnel Records Information Retrieval System shows that the command histories for both the USS Midway and US Yorktown reflect that the ships were off the coast of Vietnam but the histories did not document that either ships docked or that personnel stepped foot in Vietnam.  Furthermore, in an October 2009 decision, the RO determined that based on a response from the U.S. Army and Joint Services Records Research Center that the histories of the USS Midway and USS Yorktown did not reflect that the ships docked or personnel stepped foot in Vietnam and its own review of the service personnel records that there was no evidence that the Veteran stepped foot in-country Vietnam.  The Board's review of the service personnel records shows similar findings.  Therefore, the Board finds that there is no credible evidence that the Veteran served in Vietnam to warrant presumptive service connection for prostate cancer based on herbicide exposure therein.  See 38 C.F.R. § 3.309(e) (2011).  [There is no presumption for the other claimed conditions].

Although the Veteran has not been shown to warrant a regulatory presumption of service connection for his claimed disabilities as a result of in-service herbicide exposure, his claim must still be reviewed to determine if service connection can be established on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

With this in mind, the Board observes that, to the extent that the Veteran has asserted that he was exposed to Agent Orange, such contentions are not supported by his service records.  Accordingly, his statements regarding in-service exposure to herbicides have no probative value.  As a result, the Board will review the Veteran's claims to determine whether service connection may be awarded based on direct service connection.

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) medical evidence of a nexus between (1) and (2).  See Hickson, supra.

In this case, it is undisputed that the Veteran has erectile dysfunction, prostate cancer, and skin disability as is evidenced by the numerous treatment records.  Hickson element (1) is therefore satisfied.

Concerning Hickson element (2), in-service incurrence of disease or injury, the Board notes that service treatment records show that he was seen on several occasions for complaints related to the claims currently on appeal.  As for genitourinary issues, the Veteran was seen in April 1966 for venereal warts and urethral meatus; an impression of mild prostatitis was noted.  In June 1966, the Veteran was seen for acute urethritis due to gonorrhea.  Gonorrhea was noted again noted in November 1966.  In April 1967, the Veteran complained of burning on urination.  As for skin complaints, in August 1965, the Veteran was seen for a possible rash on his chest and in October 1966, the Veteran had a cyst removed from his right arm.  The examination report at service discharge was negative for any genitourinary or skin disability.  However, in light of the notations in service, the Board finds that there is sufficient evidence to demonstrate in-service incurrence of genitourinary and skin conditions and Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), medical nexus, the questions presented, i.e., the relationship, if any, between the Veteran's current disabilities and his military service, are essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran was afforded examinations for his claimed disabilities in December 2010.  Upon review of the claims folder and evaluation of the Veteran, the examiner noted diagnoses of prostate cancer and erectile dysfunction.  He opined that both disabilities were less likely as not caused by or the result of military service.  Specifically as to prostate cancer, the examiner observed that during service the Veteran was treated on multiple occasions for urethritis with discharge and pyuria and on more than one occasion urethritis secondary to gonorrhea.  He was treated with antibiotics and in April 1966 he was seen for prostatitis for complaints related to pyuria and treated with antibiotics.  The examiner found that there was no indication of any symptoms or findings suggestive of prostate cancer during service.  He further noted that the Veteran underwent prostatectomy for prostate cancer in December 2000.  In finding that the Veteran's current genitourinary disabilities were not related to service, the examiner specifically indicated that there was no medical basis to support that his prostate cancer was in any way related to treatment regarding urethritis or prostatitis during service.  

As to erectile dysfunction, the Veteran stated to the examiner that onset was following prostatectomy in December 2000.  The examiner explained that radical prostatectomy is a common cause of erectile dysfunction.  Although the examiner noted that the Veteran had indicated during the appeal that he had erectile dysfunction for several years, maybe even pre-dating his radical prostatectomy in 2000, the Veteran indicated to the examiner that erectile dysfunction did not start until 2000.  In concluding that it was less likely that the Veteran's erectile dysfunction had its onset during service, the examiner found that it was at least as likely as not that his problem was due to prostatectomy in 2000.  He reasoned that because the Veteran was treated for gonorrhea on several occasions during service, it was at least as likely that he was able to maintain erections during service as urethritis due to gonorrhea is a sexually transmitted disease.  

As to the claim for a skin disability, the examiner noted a diagnosis of scar to the left cheek and temple status-post skin lesion excision.  He opined that it was less likely as not that the skin disability was caused by or a result of military service.  The examiner noted the Veteran's report of having been treated for skin cancer of the left check and having undergone an excision of a cancerous lesion.  Although the examiner observed that the Veteran does have a small scar on the left check status-post excision, he could not find any evidence in the record regarding excision of skin cancer in the past and was therefore unable to provide an exact diagnosis regarding the Veteran's skin cancer.  The Veteran did not know the type of skin cancer he had.  Additionally, the Veteran also reported excision of a cancerous lesion from the left temple.  Again, while the examiner found a residual scar on the left temple, he was unable to find evidence in the claims folder of any treatment for associated skin treatment.  In reviewing the service treatment records, the examiner noted that a cyst was removed in October 1966 and he was treated for a chest rash in 1965 but did not find evidence to support that any skin cancer or residuals thereof were due to or the result of service.  The examiner did not find any evidence that the Veteran was seen, treated, or diagnosed with skin cancer or other conditions, or findings related to skin cancer or precancerous lesion of the skin or any notations related to skin cancer.  

The Board finds the examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and cites to relevant medical principles.  The opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  

The Veteran has submitted no competent medical nexus evidence contrary to the December 2010 opinions.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; he has not done so. See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Indeed, there is no medical evidence of record showing that the Veteran's erectile dysfunction, prostate cancer, or skin disability was incurred in or aggravated by his military service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, assertions as to whether the Veteran's claimed disabilities are related to service are etiological questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render medical opinions regarding the etiology of his disabilities.  See 38 C.F.R. 
§ 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he observed and he experienced during service, he is not competent to ascertain the etiology of his current disabilities, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight and credence to the December 2010 VA examiner's opinions which were rendered by a licensed medical professional rather than a lay person and were based on medical principles, which were set forth in the report. 

To the extent that the Veteran may be contending a continuity of symptoms since service, the Board observes that such a finding is not supported by the record and therefore not credible.  In this regard, the examination report at service discharge is pertinently negative for any findings related to erectile dysfunction, prostate cancer, and/or a skin disability.  Furthermore, there is a significant period of time during which the Veteran did not complain of any of these disabilities.  The first evidence of any complaint, treatment, or diagnosis of a genitourinary problem was not until 2000, 33 years after his discharge from active duty.  As for a skin disability, which the Veteran claims as residuals of skin cancer, there is no evidence of such in the record and the first indication of such was by the Veteran when he filed his claim for service connection in 2008, over 40 years after service discharge. Supporting medical evidence is required to establish service connection based on a continuity of symptomatology. See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Furthermore, the record reflects that the Veteran suffers from dementia, which raises questions as to the Veteran's competency and credibility with regard to his assertions.  Therefore, to the extent that the Veteran may assert that he has had his disabilities since service is not credible. 

Therefore, Hickson element (3) is not met for any of the disabilities and all of the claims fail on this basis.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for erectile dysfunction, to include as due to herbicide exposure, is denied. 

Service connection for prostate cancer, to include as due to herbicide exposure, is denied. 

Service connection for a skin disability, to include as due to herbicide exposure, is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


